The Motion to Enforce the Supreme Court's Order filed on behalf of Beth Douglas is granted. Considering this Court’s action on December 11, 1992; the fact that a habeas corpus hearing was set for October 29, 1992 and has not been conducted; and further considering the provisions of La.Code Civ.Proe. art. 3782 requiring a petition for habeas corpus be assigned for hearing no more than 10 days after service of the writ, it is ordered that the hearing on the habeas corpus be set and heard by the district court no later than Tuesday, January 5, 1993 and that the hearing commanded by the December 11, 1992 order of this Court be scheduled and heard on or before that date.